453 F.2d 1365
CAPITAL INVESTORS CO., Appellant,v.Arthur R. MORRISON et al., Appellee.James T. BENN, Appellant,v.Arthur R. MORRISON et al., Appellees.
Nos. 71-1923, 71-1924.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1972.Decided Feb. 14, 1972.

Andrew W. Wood, Richmond, Va.  (James A. Baber, III, and Bremner, Byrne & Baber, Richmond, Va., on brief), for appellant in No. 71-1923.
C. V. Spratley, Jr., Norfolk, Va., for appellant in No. 71-1924.
James C. McKay, Washington, D. C., and Joseph B. Hyman, Arlington, Va.  (Covington & Burling, Washington, D. C., M. Patton Echols, Jr., and Echols & Hyman, Arlington, Va., on brief), for appellees in Nos. 71-1923 and 71-1924.
Before HAYNSWORTH, Chief Judge, WINTER, Circuit Judge, and CHAPMAN, District Judge.
PER CURIAM:


1
These appeals bring this old litigation before us for the third time.  See Capital Investors Co. v. Devers, 4 Cir., 360 F.2d 462 and 387 F.2d 591, in which the general background and the nature of the case are outlined.  They come now after confirmation of a sale of the Virginia lands and a final adjudication of the rights of the parties.


2
Upon consideration of the briefs and oral argument, we perceive no error.


3
Affirmed.